Order, entered on or about January 29, 1962, reducing assessments for the tax years 1958-59, 1959-60 and 1960-61, unanimously reversed, with $20 costs and disbursements to appellants, and assessments confirmed. The property located at 880 Fifth Avenue is improved by an apartment house, co-operatively owned. Both experts used a capitalization method based on estimated return and expenses assuming the building was run as a conventional commercial enterprise. On this basis petitioner was able to maintain its claim by adopting an unrealistic vacancy allowance, and by projecting expenses unsupported by independent testimony. The vacancy allowance exceeds the experience of the 'building and is contrary to the proof of general conditions in similar buildings. The estimate of expenses, mostly for private painting, is not supported and would appear to be excessive. Correcting these items it appears that the property would show a return sufficient to warrant the assessments. Furthermore, on the basis of comparative sales the land value is not excessive. Petitioner did not attempt to show that at current prices less depreciation the cost of the building would not equal the assessment. Settle order on notice. Concur — Breitel, J. P., McNally, Stevens, Steuer and Bastow, JJ.